                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

 RHONDA BACK,                      )
                                   )
     Plaintiff,                    )
                                   )
 v.                                )                             Civil Action No. 7:17-cv-00477
                                   )
 COMMONWEALTH OF VIRGINIA, et al., )                             By: Elizabeth K. Dillon
                                   )                                 United States District Judge
     Defendants.                   )

                                      MEMORANDUM OPINION

       Plaintiff Rhonda Back brings this action against her former employer, the

Commonwealth of Virginia, and James Granger, her former supervisor. She asserts a claim of

sexual harassment and hostile work environment under Title VII of the Civil Rights Act of 1964

(Title VII), 42 U.S.C. § 2000e et seq., against the Commonwealth, and a claim of assault and

battery against the Commonwealth and Granger. (Am. Compl., Dkt. No. 29.) Pending before

the court is defendants’ motion for summary judgment, seeking judgment as a matter of law on

both claims. (Dkt. No. 68.) The motion has been fully briefed and argued. For the reasons set

forth below, the court will grant defendants’ motion as to Back’s Title VII claim and deny the

motion as to her state-law claims.

                                           I. BACKGROUND

       This action arises out of Rhonda Back’s employment with the Virginia Department of

Veterans Services (DVS).1 Back started with DVS on November 25, 2013, as a Veterans


       1
           DVS is a statutorily created department of the Commonwealth of Virginia.



                                                        1
Services Representative in DVS’s Salem, Virginia office. She received approximately six

weeks of initial training at DVS’s Roanoke office before transferring to Salem. (Cates Decl.

¶ 3, Dkt. No. 69-3; Back Dep. 88–89, Dkt. No. 69-4; Granger Dep. 185, Dkt. No. 69-2; Dkt. No.

69-3, Ex. A.) In July 2015, she accepted a promotion to the position of Western Outreach

Coordinator in the Wytheville, Virginia office. (Cates Decl. ¶ 4; Back Dep. 90.) James

Granger worked for DVS as the Deputy Director of Benefits and as Chief of the DVS Center of

Excellence, located in Roanoke. (Granger Dep. 38.) Granger was Back’s supervisor until Back

transferred to Wytheville, at which point Brandy Disbennett-Albrecht became Back’s supervisor.

(Disbennett-Albrecht Decl. ¶ 2, Dkt. No. 69-14.)

       Except for the first six weeks of Back’s employment with DVS, she worked in a different

office than Granger. (Granger Dep. 185.) When she moved to the Salem office, she no longer

saw Granger daily, but nonetheless continued to see him with moderate frequency because she

had to drop off work at the Roanoke office and would see him at trainings and other events.

Although she acknowledged that it could have taken just a few minutes to drop off her files,

Back nonetheless visited with other DVS employees and often ran into Granger in the process.

(Back Dep. 140–43.)

       Once Back moved to Wytheville, she would see Granger only when she made occasional

trips to Roanoke and during trainings. (See Back Dep. 107–08, 158–59 (testifying that she

would see Granger when she traveled to Roanoke “[a]t least once a week,” when Granger

traveled to Wytheville, and during trainings); Burch Decl. ¶ 5, Dkt. No. 69-5 (“[Back] visited

[Roanoke] about twice a month . . . . After Ms. Back moved to Wytheville, she would come to




                                                2
[Roanoke] maybe four times a year . . . .”); Dickerson Decl. ¶ 6, Dkt. No. 69-16 (“Ms. Back

would come to [Roanoke] once a month while she worked in Salem.”); Granger Dep. 193 (“I

would see her maybe three, four times a year max . . . . As far as one on one, I saw her once a

year.”).)

A. Granger’s History of Physical Engagement with DVS Employees

        Granger has a history of physical contact with DVS employees, including hugging and

kissing both his fellow supervisors and subordinates. (See, e.g., Disbennett-Albrecht Dep. 48–

50, Dkt. No. 70-7 (listing people who Granger hugged and reporting that she saw Granger kiss

Jenny White); Sessoms Dep. 20, Dkt. No. 70-10 (“He went around the table and hugged and

kissed each female there . . . .”); Wade Dep. 11–15, Dkt. No. 70-11 (naming numerous women

Granger hugged and/or kissed); Zirkle Dep. 8–10, Dkt. No. 70-14 (noting that she saw Granger

hug and kiss female employees on the forehead, head, and cheek, and saw Granger kiss Candi

Wade on the lips).) In fact, when asked about Granger’s behavior, some DVS employees

commented on Granger’s reputation as a “hugger.” (See Cates Dep. 28–29, Dkt. No. 70-5

(recognizing “that was Jim’s nature” and that DVS employees make comments like “that is just

Jim” when discussing Granger’s hugging); Wilson-Carter Dep. 22, Dkt. No. 70-4 (“[E]verybody

said, that is his thing, he was a hugger . . . .”).)

        In his deposition, Granger explained that he believed that a “kiss or [sic] the forehead, a

kiss on the cheek, is one thing,” but that a “kiss on the lips is strictly off bounds.” He also stated

that he has kissed two DVS employees on the lips, though he considered those kisses to be

“simply a greeting” and “not a sexual act at all.” (Granger Dep. 108, 139.) Granger hugged




                                                       3
both male and female DVS employees, but he refused to kiss male employees. (Granger Dep.

106.)

        Although some DVS employees described Granger’s actions as “fatherly,” or “harmless”

greetings (see, e.g., Burch Decl. ¶ 3 (“I received hugs from Mr. Granger, and I would describe it

like hugging a family member . . . . [The hugs] were fatherly and harmless . . . .”); Cates Decl.

¶ 15 (“I received hugs from Jim Granger as a greeting. I did not feel harassed by these hugs.”);

Ratcliffe Decl. ¶ 3, Dkt. No. 69-9 (“I . . . received hugs from [Granger] on numerous occasions.

Jim and his hugs reminded me of ‘a paw paw,’ or grandfather. I did not have a problem with

the hugs, and in fact liked them.”); see also Smither Decl. ¶ 4, Dkt. No. 69-6; White Decl. ¶ 5,

Dkt. No. 69-7; Williams Decl. ¶ 6, Dkt. No. 69-8), others felt his interactions and comments

were inappropriate or made them uncomfortable (see, e.g., Cecil Dep. 13, Dkt. No. 70-6

(reporting that Cecil and Vaughn discussed how Granger’s hugging “was kind of

uncomfortable”); Disbennett-Albrecht Dep. 66 (indicating it made her “angry” when Granger

asked to “go back to her hotel”); Vaughn Dep. 148–51, Dkt. No. 70-1 (describing how Vaughn

became upset in response to Granger’s kissing); Wilson-Carter Dep. 21–22 (“[H]e did hug me,

and . . . I didn’t think anything of it, but I thought that it was kind of too much, you know.”);

Zirkle Dep. 35 (“[I]t took me off guard when I first came aboard, him hugging . . . . [T]hat is just

something that I never experienced, and it made me very uncomfortable . . . .”).)

        Significantly, DVS’s management knew about Granger’s tendency to interact physically

with his coworkers and subordinates. Specifically, Tom Herthel, Director of DVS, and Lisa

Cates, Human Resources Director for DVS, had each witnessed Granger’s hugging and kissing




                                                  4
previously. (See Back Dep. 253–54 (reporting that Herthel was standing near Granger when

Granger hugged and kissed women at work); Cates Dep. 29–30 (noting that she and Herthel

knew of Granger’s hugs “[b]ecause it was in front of all of us at the Benefits conference”);

Herthel Dep. 49–51, Dkt. No. 70-15 (acknowledging that Granger hugged numerous employees);

Sessoms Dep. 17–18 (stating that Herthel and Cates had both been present when Granger would

hug and kiss women at work).) Granger also previously kissed Disbennett-Albrecht, who was

Back’s supervisor after Back transferred to Wytheville. At one point, Granger even told

Disbennett-Albrecht that he wanted to see her naked and asked to go to her hotel room.

(Disbennett-Albrecht Dep. 60–63.) However, Herthel acknowledged that until June 7, 2017, he

never told Granger to stop hugging DVS employees. (Herthel Dep. 55, 74.) Rather, Herthel

explained that “lots of folks” in the western part of Virginia “hug each other,” while at the same

time stating, “that is not something that I’m comfortable with. I don’t like personally to be

hugged.” (Id. at 74.)

B. Granger’s Interactions with Back

       Granger’s physical interactions with Back started when he hugged Back on her first day

with DVS. Back recalled thinking that Granger’s hug that first day was “highly inappropriate.”

(Back Dep. 91–92.) Even after Back began working in Salem, Granger would hug her or kiss

her on the cheek or forehead when he saw her. As time went on, his hugs got tighter, and he

would hold her for longer. (Id. at 92, 136–37, 255.) Granger testified that Back initiated

several hugs and that some of the hugs were “mutual.” (Granger Dep. 194–95.) Conversely,

Back stated that she never initiated a hug because she is “not a hugger of men,” but she




                                                 5
acknowledged that she would “wrap [her] arms around him” when he initiated a hug. (Back

Dep. 172.)

         Back testified that in July 2015, Granger gave her a tight hug and kissed her on the lips.

Although Back was “stunned,” “immediately upset,” and considered the kiss harmful, she did not

fear for her safety and did not complain to management. (Id. at 126–29, 143–44.) According

to Back, several other employees witnessed the kiss. (Id. at 127–28 (listing Erin Smither, Jenny

White, Melissa Henninger,2 Candi Wade, and Barbara Smith as witnesses).) Back also reported

the kiss to Pam Zirkle and Brittany Dickerson, but she asked Zirkle not to tell anyone about it.

(Id. at 131–32; Zirkle Dep. 28.) Back testified that when she told Dickerson about her

encounter, Dickerson told her Granger also hugged and kissed her. (Back Dep. 132.)

         However, Granger disputes that he ever kissed Back on the lips (Granger Dep. 194–95),

and Back’s alleged witnesses do not remember seeing Granger kiss Back (Smither Dec. ¶ 7;

White Dec. ¶ 9; Wade Dep. 19; Smith Dec. ¶ 5, Dkt. No. 69-12). Additionally, Dickerson stated

that she “never saw Mr. Granger give Ms. Back a kiss on the lips, nor did Ms. Back ever tell me

about such an event.” (Dickerson Decl. ¶ 7.)

         On June 7, 2017, Herthel told Granger to stop hugging DVS employees after receiving

complaints of sexual harassment involving Granger and another employee, Rashaan Vaughn.

(Herthel Dep. 55.) Nonetheless, Granger, who believed Herthel’s instruction was “petty”

(Granger Dep. 170), continued hugging DVS employees and, on around June 28 or 29, gave



         2
           Back actually reported that “Melissa Vandenberg” witnessed the kiss, but she later corrected herself.
(See Pl. Mem. Opp’n 9 n.10, Dkt. No. 70.)




                                                          6
Back a tight hug and kissed her on her cheek or forehead. (Back Dep. 133–34; Sessoms Dep.

21.) According to Back, Granger told her “this is your no hug hug.” (Back Dep. 133.) After

the meeting concluded, Back and Granger went to lunch together. (Williams Decl. ¶ 5; Granger

Dep. 196–97 (testifying that Granger took Back to lunch after his last meeting with her).) Back

did not see Granger again before he retired in July 2017.3 (Id. at 27.)

C. Back Reports Granger’s Behavior to DVS and the EEOC

         In June 2017, DVS began investigating allegations of sexual harassment involving

Vaughn and Granger. (Herthel Dep. 66–67, 75–76.) As part of that investigation, on July 19,

2017, Donna Williams, the acting chief of the DVS Roanoke office, interviewed Back about

Vaughn’s allegations against Granger. Back reported Granger’s hugs and kisses on the cheeks

and lips to Williams. (Back Dep. 177–78, 203; Williams Decl. ¶ 4.) Although Back had

previously discussed Granger’s behavior with other DVS employees, this was the first time Back

reported Granger to management.4 (Back Dep. 177, 251 (indicating this was the first time Back

told DVS the hugs had bothered her).)

         On July 25, 2017, Back filed her charge of discrimination with the EEOC against DVS.

(Dkt. No. 69-3, Ex. G.)




         3
          Herthel testified that as he investigated allegations from Vaughn, he gave Granger the choice either to
work in Richmond, away from his Roanoke DVS office and employees, or to retire. Granger chose to retire.
(Herthel Dep. 73.)
         4
           Defendants note, however, that Back was quick to report other instances of rumored misconduct. (Mem.
in Supp. 6.) For example, Back reported to Disbennett-Albrecht that a coworker had been fired from a previous
employer for sexual harassment, although that turned out to be untrue. (Back Dep. 211–13.)



                                                         7
D. DVS’s Response to Back’s Report

       In response to complaints of sexual harassment, Herthel sent an e-mail to DVS’s benefits

department implementing a “no hugging” policy on July 31, 2017. (Cates Decl. ¶ 10; Dkt. No.

69-3, Ex. H.) The parties dispute whether the language of the policy—which used phrases like

“Yup, you read that correctly” and “I don’t expect our RD’s to be the ‘hugging police’”—was

intended to be a serious policy or was instead aimed at mocking the employees who reported

Granger’s behavior as sexual harassment. Herthel and Cates then interviewed Back on August

7, 2017, about her complaint, asking what they “could do to remedy the problems she was

claiming, since Mr. Granger was the subject of Ms. Back’s complaints, and he had already

retired.” (Id. ¶ 11.) According to Cates, Back responded that she wanted to continue working

but did not want any further contact with Granger. (Id.; Back Dep. 250–51.)

       Approximately one week after the interview, Back’s supervisor, Disbennett-Albrecht,

reached out to Back to ask if she needed anything. Back replied that she did not. (Disbennett-

Albrecht Decl. ¶ 9.) However, the following day Back expressed concern to Disbennett-

Albrecht that Herthel was mad about Back filing a complaint. Disbennett-Albrecht assured

Back that was not the case. (Id.)

       In November, Herthel held a conference call during which he told DVS employees to

remain professional and not to retaliate against individuals who were pursuing litigation against

DVS. (Dkt. No. 75-3.) Back took issue with conference call, claiming that Herthel handled the

situation poorly by announcing the lawsuit to the agency and that it became a source of stress for

her. She explained that DVS management told her not to discuss the lawsuit with anybody at




                                                8
DVS but then did “exactly what they told me I was not allowed to do.” However, she also

acknowledged that Herthel gave everyone, including Back, the same instruction—to remain

professional and avoid discussing the lawsuit. (Back Dep. 28–32.)

E. Back Takes Medical Leave

       After the conference call in November 2017, Back left work on “short-term disability,” at

which time she engaged in therapy and took medication for anxiety. She remained out of work

until January 18, 2018. (Id. at 10–11.) Back testified that upon returning to work in January,

she faced “a combination of a lot of stress,” including people talking about her at work. (Id. at

41.) Among other things, she noted that Fred Beebe, a fellow DVS employee, said she “thought

too highly of herself” and “mocked the ‘no hug hug’ numerous times.’” And, at a training,

when Tom Holley stood up to receive an award, he said “don’t hug me.” (Id. at 43.) Although

Beebe was reprimanded, and Back noted that the teasing stopped, she also testified that things

did not improve. (Id. at 49–50.) In November 2018, Back again took short-term disability and

has not returned to work since. (Id. at 41.)

       Back alleges that Granger’s behavior—and the Commonwealth’s knowing failure to act

regarding it—created a hostile work environment and caused her harm. She also alleges that

Granger’s actions placed her in apprehension of, and subjected her to, unwanted and harmful or

offensive contact constituting assault and battery, for which she seeks to hold both Granger and

the Commonwealth liable.




                                                9
                                        II. DISCUSSION

A. Summary Judgment Standard

       Under Rule 56, summary judgment is proper where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

A genuine issue of material fact exists only where the record, taken as a whole, could lead a

reasonable jury to return a verdict in favor of the non-moving party. Ricci v. DeStefano, 557

U.S. 557, 586 (2009). In making that determination, the court must take “the evidence and all

reasonable inferences drawn therefrom in the light most favorable to the nonmoving party.”

Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc) (quoting Ausherman v. Bank of

Am. Corp., 352 F.3d 896, 899 (4th Cir. 2003)).

       A party opposing summary judgment “may not rest upon the mere allegations or denials

of his pleading, but . . . must set forth specific facts showing that there is a genuine issue for

trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (citations omitted).

Moreover, “[t]he mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment . . . .” Id. at 247–48.

Instead, the non-moving party must produce “significantly probative” evidence from which a

reasonable jury could return a verdict in his favor. Abcor Corp. v. AM Int’l, Inc., 916 F.2d 924,

930 (4th Cir. 1990) (quoting Anderson, 477 U.S. at 249–50). “While courts must take special

care when considering a motion for summary judgment in a discrimination case because motive

is often the critical issue, summary judgment disposition remains appropriate if the plaintiff

cannot prevail as a matter of law.” Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 958–




                                                  10
59 (4th Cir. 1996).

B. Title VII Claim

       Title VII prohibits practices that “discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individual’s race,

color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). “[A] plaintiff may

establish a violation of Title VII by proving that discrimination based on sex has created a hostile

or abusive work environment.” Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 66 (1986). To

establish a claim for sexual harassment under Title VII, a plaintiff must prove that “(1) the

subject conduct was unwelcome; (2) it was based on the sex of the plaintiff; (3) it was

sufficiently severe or pervasive to alter the plaintiff’s conditions of employment and to create an

abusive work environment; and (4) it was imputable on some factual basis to the employer.”

Spicer v. Commonwealth of Va., Dep’t of Corr., 66 F.3d 705, 710 (4th Cir. 1995) (en banc); see

Boyer-Liberto v. Fountainebleau Corp., 786 F.3d 264, 277 (4th Cir. 2015). Because Back has

produced insufficient evidence to show that she suffered harassment severe or pervasive enough

to alter her the conditions of her employment and create an abusive work environment, the court

will dismiss her Title VII claim.

       “[I]n order to be actionable under the statute, a sexually objectionable environment must

be both objectively and subjectively offensive, one that a reasonable person would find hostile or

abusive, and one that the victim in fact did perceive to be so.” Faragher v. City of Boca Raton,

524 U.S. 775, 787 (1998). “Whether the environment is objectively hostile or abusive is judged

from the perspective of a reasonable person in the plaintiff’s position.” Boyer-Liberto, 786 F.3d




                                                11
at 277 (internal quotations omitted). The court may consider “the frequency of the

discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere

offensive utterance; and whether it unreasonably interferes with an employee’s work

performance.” Id. (quoting Harris, 510 U.S. at 23). The plaintiff can also introduce evidence

of other instances of harassment of which she was not aware to show that the workplace was

objectively hostile because it is “highly probative of the type of workplace environment she was

subjected to, and whether a reasonable employer should have discovered the sexual harassment.”

Sandoval v. Am. Bldg. Maint. Indus., Inc., 578 F.3d 787, 802 (8th Cir. 2009); see also Bellofatto

v. Red Robin Intern., Inc., No. 7:14CV00167, 2014 WL 7365788, at *7 (W.D. Va. Dec. 24,

2014). While “plaintiffs must clear a high bar in order to satisfy the severe or pervasive test,” at

the summary judgment stage, the court’s task “is to identify situations that a reasonable jury

might find to be so out of the ordinary as to meet the severe or pervasive criterion.” Equal

Emp’t Opportunity Comm’n v. Sunbelt Rentals, Inc., 521 F.3d 306, 316–17 (4th Cir. 2008).

       Looking at the record here, no reasonable jury could find that Back’s workplace was

objectively hostile. “Not all sexual harassment that is directed at an individual because of his or

her sex is actionable. Title VII does not attempt ‘to purge the workplace of vulgarity.’”

Hopkins v. Baltimore Gas & Elec. Co., 77 F.3d 745, 753 (4th Cir. 1996) (quoting Baskerville v.

Culligan Int’l Co., 50 F.3d 428, 430 (7th Cir. 1995)). In Hopkins, the Fourth Circuit considered

a case where “the incidents that Hopkins recount[ed] occurred intermittently over a seven-year

period, with gaps between incidents as great as a year.” Id. The court noted that the frequency

alone “suggests the absence of a condition sufficiently pervasive to establish Title VII liability.”




                                                 12
Id.; see also Baskerville, 50 F.3d at 431 (“A handful of comments spread over months is unlikely

to have so great an emotional impact as a concentrated or incessant barrage.”). The Fourth

Circuit also found the conduct was not severe or pervasive even though the alleged harasser gave

the plaintiff a congratulatory kiss at his wedding. Hopkins, 77 F.3d at 753.

        Also persuasive here is the Western District of North Carolina’s decision in Joiner v.

Wal-Mart Stores, Inc., 114 F. Supp. 2d 400 (W.D.N.C. 2000). There, the plaintiff faced

“unwanted propositions and hugs and kisses” from coworkers. Id. at 407. He testified that the

most offensive conduct he suffered was when a female coworker grabbed him, gave him a “big

hug,” and kissed him on the cheek. Yet, he never told the coworker that he did not want her to

hug him. The court found that “Plaintiff’s claims of unwelcome kisses on the cheek and hugs

do little to further his claim, inasmuch as he admits that he did not say ‘no’ or in any other way

indicate that such demonstrations were not welcome.” Id. at 408–09 (“It simply is not illegal to

flirt in the workplace, to hug in the workplace, or even kiss in the workplace. These are very

ordinary things that people do and are not per se intimidating, hostile, humiliating, or

offensive.”); see also Atkins v. Computer Scis. Corp., 264 F. Supp. 2d 404, 411 (E.D. Va. 2003)

(finding that conduct “including full body hugs, pressing her breasts against plaintiff, demanding

after hours meetings, and exposing her thighs to plaintiff” was not severe or pervasive when

there were no “sexually-oriented comments” and the defendant did not directly proposition the

plaintiff for sexual favors).

        Back asserts that Granger hugged her most times he saw her, if not every time, including

on her first day of work at DVS. He also kissed her on the cheek or forehead at times and




                                                 13
kissed her on the lips once in 2015. But, after the first six weeks of her employment, Back

moved to a different office where she saw Granger much less frequently. In fact, the evidence

shows that since she moved to the Wytheville office in 2015, Back has seen Granger only

approximately four times a year. As in Hopkins, the infrequency alone of the alleged

harassment suffered by Back belies her claim that she suffered “pervasive” hostility. See also

Byers v. HSBC Fin. Corp., 416 F. Supp. 2d 424, 435 (E.D. Va. 2006) (finding that the alleged

conduct was not severe or pervasive where it did not occur daily, did not involve sexual

discussions or comments, was not forceful or physically threatening or humiliating, and instead

enhanced the plaintiff’s work performance).

       Additionally, as to the subjective prong, the evidence shows that, like in Joiner, Back did

not experience severe, physically threatening, or humiliating harassment. Although she testifies

now that she was upset by Granger’s kiss and the longer, tighter hugs she received later in her

time with DVS, she admitted that she never expressed her displeasure with the contact to

Granger or DVS management. Notably, however, the evidence shows that Back was quick to

report other DVS employees for unsubstantiated rumors. Her coworkers also testified that when

they saw Granger hug Back, she never seemed uncomfortable. Even Back acknowledged that

when Granger hugged her, she would wrap her arms around him. Moreover, Back admitted that

when she would visit the Roanoke office, she could have completed her work and left, but chose

instead to visit everyone, exposing herself to additional interactions with Granger. Certainly,

had she considered Granger’s conduct severe and offensive, she would not have continued

visiting his office knowing that he hugged her on most occasions when he saw her.




                                                14
         Similarly, Back’s willingness to visit with other DVS employees in Granger’s office

bolster’s defendants’ argument that the alleged harassment did not alter the terms or conditions

of Back’s employment. Although Granger’s actions reportedly made Back uncomfortable, they

did not prompt Back to change how she approached her visits to the Roanoke office. Moreover,

she performed satisfactorily at her job and ultimately received a promotion.

         Back cites to Crockett v. Mission Hospital, Inc., No. 1:11cv95, 2012 WL 2576461

(W.D.N.C. July 3, 2012), for the proposition that “kissing [is] severe.” Her reliance is

misplaced. In Crockett, the court outlined a series of facts indicating that Crockett’s harasser

singled her out, led her to a room so they could be alone, pressured her into lifting her shirt, and

threatened her job if she did not comply. The evidence showed that the plaintiff was in tears

during the interaction and believed her job was in danger. Although her harasser ultimately

gave her a hug and kissed her cheek, his actions went well beyond that. Id. at *3. Back simply

did not suffer the same level of harassment at DVS.5

             Without more, Back has not identified facts that establish harassment that was severe or

pervasive enough to alter the terms or conditions of her employment.6 No reasonable jury could

find that DVS is liable for Granger’s behavior under Title VII. Accordingly, the court will


         5
           It is unclear whether Back intends to rely on Walker v. Mod-U-Kraf Homes, LLC, 775 F.3d 202 (4th Cir.
2014), to support her argument as to objective or subjective hostility. To the extent she suggests Walker supports a
finding that her work environment was subjectively hostile, she is similarly off-base. While she correctly states the
Fourth Circuit’s observation that comments made by a plaintiff’s coworkers “paint[ing] women in a sexually
subservient and demeaning light” could prove hostility, the evidence in Back’s case just does not support such a
finding. Id. at 210. Among other things, Back did not suffer the same frequency or severity of harassment as that
shown in Walker.
         6
            The court acknowledges that hugs and kisses may, in certain circumstances, create a hostile work
environment. See Zetwick v. County of Yolo, 850 F.3d 436, 443 (9th Cir. 2017). However, Back has failed to
establish that Granger’s conduct was severe or pervasive enough under the specific circumstances of her claim.



                                                         15
dismiss Back’s Title VII claim and need not consider the remainder of the parties’ arguments as

to that count of Back’s amended complaint.7

C. State Tort Claims

         Back further seeks to hold Granger and the Commonwealth liable for assault and battery

under Virginia common law. Finding that there remain questions of fact, the court will deny

DVS’s motion for summary judgment as to Back’s state-law claims.8

    1. James Granger

         Viewed in the light most favorable to plaintiff, the evidence supports a reasonable

inference that Granger committed an unwanted touching that caused harm or offense. Since

October 2015, Granger hugged Back and kissed her on the cheek whenever he saw her at DVS or

trainings, and Back testified that these hugs and kisses were unwanted. A reasonable jury could

find that Granger intended to cause offensive contact and that Back reasonably apprehended an

imminent battery. Although it is unclear to what extent Back was injured by or consented to




         7
            Back further asserts that she was constructively discharged when DVS “forced [her] out on medical
leave” by its “repeated actions.” (Pl. Mem. Opp’n 20.) Back specifically takes issue with the conference call in
which Herthel asked DVS staff not to discuss the pending litigation and comments made by coworkers after DVS
instituted its “no hugging” policy. She further alleges that her coworkers teased her about the no hugging policy;
however, the evidence shows that DVS management addressed this behavior. Notably, however, Back has not
asserted a claim for retaliation. Rather, she relies on her alleged constructive discharge to overcome DVS’s defense
under Faragher, 524 U.S. 775, and Burlington Indus., Inc. v. Ellerth, 524 U.S. 742 (1998). Accordingly, because
the court will dismiss Back’s Title VII claim, it need not consider DVS’s affirmative defense or Back’s allegations
of constructive discharge.
         8
            Significantly, as defendants point out, the two-year statute of limitations created in Virginia Code § 8.01-
243 bars recovery for actions taken between Back’s start at DVS and October 2015. Thus, the court will consider
only those actions taken within two years of Back’s filing. Because Granger kissed Back on the lips in July 2015,
that act cannot form the basis of Back’s state-law claims.




                                                          16
Granger’s hugs and kisses,9 Back has pointed to sufficient evidence to create a dispute of fact

regarding her assault and battery claims, and the court will deny summary judgment as to the

claims against Granger.

    2. The Commonwealth of Virginia

        Having established that the assault and battery claim goes forward as to Granger, the

court turns to Back’s claim against the Commonwealth under the doctrine of respondeat

superior.

        In her amended complaint, Back alleges that “Granger used his power and authority as

plaintiff’s superior to carry out the assaults and batteries described herein,” and that the “acts of

defendant James Granger, Sr. constitute assault and battery under the common law of the

Commonwealth of Virginia, for which defendants Commonwealth of Virginia and James

Granger, Sr. are liable under Virginia law.” (Am. Compl. ¶¶ 31–32.) The Commonwealth

argues that Back failed to allege the elements of vicarious liability and that Granger was not

acting within the scope of his employment. (Mem. in Supp. 21 n.4; Reply 23–25, Dkt. No. 75.)

        Notwithstanding the fact that this case is now at the summary judgment stage, because

the Commonwealth argues that Back’s allegations in her amended complaint are insufficient, the



        9
            Granger and DVS both assert that Granger acted with apparent consent. Because Back never protested
or expressed her discomfort when Granger hugged or kissed her, they contend Granger reasonably believed that
Back consented to receiving hugs and kisses. (Mem. in Supp. 23–24 (citing Marcantonio v. Dudzinski, 155 F.
Supp. 3d 619 (W.D. Va. 2015)).) See also Restatement (Second) of Torts § 892 (Am. Law Inst. 1975) (“If words or
conduct are reasonably understood by another to be intended as consent, they constitute apparent consent and are as
effective as consent in fact.”). However, Back has testified that the contact was unwanted and has also pointed to
testimony by other DVS employees who stated that even though Granger’s conduct made them uncomfortable, they
went along with it because that was the atmosphere cultivated at DVS. Moreover, other DVS employees expressed
their distaste with Granger’s conduct, putting him on notice that his hugs and kisses may be offensive. Thus, a
reasonable jury may find that Granger could not reasonably understand Back’s conduct to constitute consent.



                                                        17
court will look to what is required to state a claim. Under the Federal Rules of Civil Procedure,

a complaint need only contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A plaintiff meets the pleading standard of Rule

8(a) if the complaint “pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Bell Atlantic v. Twombly, 550 U.S. 544, 556 (2007)). Under Virginia

law, “an employer is liable for the tortious acts of its employee if the employee was performing

his employer’s business and acting within the scope of his employment when the tortious acts

were committed.” Garnett v. Remedi Seniorcare of Va., LLC, 892 F.3d 140, 145 (4th Cir. 2018)

(quoting Plummer v. Ctr. Psychiatrists, Ltd., 476 S.E.2d 172, 174 (Va. 1996)).

       Under these standards, the court concludes that Back has adequately alleged that the

Commonwealth is liable under the doctrine of respondeat superior. Stating that “Granger used

his power and authority as plaintiff’s superior to carry out the assaults and batteries described

herein,” and that the “acts of defendant James Granger, Sr. constitute assault and battery . . . for

which defendants Commonwealth of Virginia and James Granger, Sr. are liable under Virginia

law,” Back satisfied the pleading standard. (Am. Compl. ¶¶ 31–32 (emphasis added).)

Regardless, at the summary judgment stage, the court must look to whether there is a genuine

dispute of material fact, not whether Back has satisfied the pleading standard.

       Turning to the substance of Back’s allegations against the Commonwealth, there is a

dispute of material fact as to whether Granger was acting within the scope of his employment

when the tortious acts were committed. The heart of this inquiry is “whether the service itself,




                                                 18
in which the tortious act was done, was within the ordinary course of [the employer’s] business.”

Lacasse v. Didlake, Inc., 712 F. App’x 231, 236 (4th Cir. 2018) (quoting Gina Chin & Assocs.,

Inc. v. First Union Bank, 537 S.E.2d 573 (Va. 2000)). Here, a reasonable jury could find that

Granger used his supervisory position at DVS to hug all the employees and kiss some of them,

and that DVS allowed him to engage in this behavior. Thus, the facts do not conclusively

establish that Granger was acting outside the scope of his employment when he allegedly

committed assault and battery against Back, and the court will therefore deny summary judgment

on Back’s claim against the Commonwealth for assault and battery.10

                                            III. CONCLUSION

         For the foregoing reasons, the court will grant in part and deny in part defendants’ motion

for summary judgment. Specifically, the court will grant summary judgment as to Back’s Title

VII claim and deny summary judgment as to her state-law claims. A separate order will be

entered.

         Entered: November 27, 2019.



                                                                /s/ Elizabeth K. Dillon
                                                                Elizabeth K. Dillon
                                                                United States District Judge



         10
             The court acknowledges that its sole basis for jurisdiction over Back’s state-law claims is supplemental
jurisdiction under 28 U.S.C. § 1367. However, the court may nonetheless retain jurisdiction and finds that the
factors of judicial economy, convenience, and fairness weigh in favor of retaining Back’s claim. See Carnegie-
Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (noting that the factors to be considered in retaining pendant
jurisdiction include “judicial economy, convenience, fairness, and comity”). The parties have engaged in
substantial discovery and preparation, and trial is scheduled for January 2020. To dismiss the case at this late stage
would be unfair and inconvenient to the parties and would waste judicial resources by forcing Back to start from
scratch in state court.



                                                         19
